On March 23, 1994, the Defendant’s deferred imposition of sentence entered on April 21,1993, was revoked. Defendant was sentenced to seven (7) years in Montana State Prison for Count I, Felony Assault. Prior to being eligible for parole, defendant must complete the chemical dependency and anger management programs at the prison. Upon any parole, defendant will be subject to the conditions contained herein. Defendant is given credit for one hundred fifty-five (155) days which includes the twenty-three (23) days for which defendant received credit in the original judgment. Defendant is designated a dangerous offender for purposes of parole. Plus conditions as listed in the March 23,1994 Judgment.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. Robert Boyd and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank John Gooch for representing himself in this matter.